Title: To Benjamin Franklin from Gabriel-Louis Galissard de Marignac, 20 April 1779
From: Marignac, Gabriel-Louis Galissard de
To: Franklin, Benjamin


Monsieur
Genève ce 20e. avril 1779
Monsieur Cramer m’avoit écrit de préparer une place dans ma pension à Monsieur vôtre petit fils, je l’ai fait avec plaisir à sa recommandation & a cause de vous; ils arrivèrent hier dix neuf avril en parfaite santé; Je sens bien, Monsieur, que cest à ses bontés que je dois l’honneur de vôtre confiance; mais il est de mon devoir de vous assurer moi même de tous les efforts, que je ferai pour la mériter: les papiers publics m’avoient appris à vous estimer; les sentimens de respect, de tendresse & de reconnoissance, que je tacherai d’entretenir dans Monsieur Franklin pour vous, soutenus par les preuves journaliéres, que je pourrai lui donner de vôtre mérite, ajouteront encore, si cela se peut, à ma façon de penser à vôtre égard: Daignés, Monsieur, m’honorer d’une reponse, Veuillès me donner vos directions sur l’èducation de nôtre jeune homme, & mon empressement à les suivre vous prouvera ma consideration & le profond respect avec lequel j’ai l’honneur d’être Monsieur Votre très humble & très obéissant Serviteur
G L De Marignac
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des provinces unies / d’Amérique auprès de sa majesté très / chrétienne, adressé à Monsieur Grand / Banquier ruë Monmartre / A Paris
